                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  GARY L. MERCHANT,
                                               Case No. 1:17-cv-524-BLW

          Plaintiff,                           MEMORANDUM DECISION
                                               AND ORDER
           v.

  CORIZON, L.L.C., JOHN
  MIGLIORI, M.D., DAVID AGLER,
  M.D., IDAHO DEPARTMENT OF
  CORRECTIONS, WARDEN KEITH
  YORDY, and JOHN/JANE DOES I-
  X, whose true identities are presently
  unknown,

          Defendants.



      Before the Court is Defendant Dr. David Agler’s Motion for Attorney’s Fees

Under Rule 54(d)(2) (Dkt. 74). Plaintiff opposes the motion (Dkt. 79). The Motion

is fully briefed and at issue. For the reasons that follow the Court will deny the

motion.

                                 BACKGROUND

      Plaintiff, Gary Merchant brought the above captioned action against Corizon

L.L.C. and two of its doctors, including Dr. Agler. Merchant alleged violation of

his civil rights, medical malpractice, and negligent hiring and supervision in



MEMORANDUM DECISION AND ORDER - 1
relation to treatment surrounding the amputation of his leg. Amended Compl., Dkt.

4.

      The Court heard arguments on Defendants’ motion to strike Plaintiff’s

expert witnesses (Dkt. 58) and motion for summary judgment (Dkt. 57), and

granted both motions from the bench. See Dkt. 71.

                                     ANALYSIS

      Dr. Agler now requests an award of the attorney fees incurred in preparing

for his deposition, as well as his motion for attorney’s fees, under 42 U.S.C. §1988

and Idaho Code § 12-121. Agler argues that Merchant’s claims were frivolous or

without foundation. Def.’s Mem. at 4, Dkt. 74-1.

      Section 1988 authorizes “the court, in its discretion, [to] allow the prevailing

party ... a reasonable attorney's fee as part of the costs.” § 1988(b). A district court

may award attorney fees to a prevailing defendant only where the action brought is

found to be unreasonable, frivolous, meritless or vexatious. Christiansburg

Garment Co. v. EEOC, 434 U.S. 412, 421 (1978). In determining whether this

standard has been met, the district court must assess the claim at the time the

complaint was filed, and avoid post hoc reasoning by concluding that, because a

plaintiff did not prevail his action must have been unreasonable or without

foundation. Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1060 (9th Cir.

2006) (citations omitted).


MEMORANDUM DECISION AND ORDER - 2
      At the hearing on Defendants’ motions the Court struck Plaintiff’s expert

report because it was not timely filed. Therefore, there was no dispute of any

material fact with regard to the local standard of care. Further the Court found that

Merchant had not exhausted his administrative remedies so his § 1983 claim was

barred. At the hearing, the Court noted that, even had Plaintiff’s expert report not

been struck, there was no dispute of material fact as to Dr. Agler’s treatment of

Merchant.

      However, analyzing Merchant’s claims at the time his complaint was filed,

the Court finds that they were not frivolous or without foundation. Dr. Agler was

the medical site director at the Idaho State Correctional Institute, where Merchant

was treated by Corizon staff and ultimately had his leg amputated. See Agler Depo.

at 64, 78-79, Dkt. 74-6. And, by his own admission, Dr. Agler saw Merchant while

working for Corizon. Id. at 6. Even if Dr. Agler did not directly treat Merchant in

relation to his leg amputation, he may have been deposed in relation to Merchant’s

negligent retention, training, and supervision claim.

      Further, as Defendants acknowledge, Dr. Agler treated Merchant after he

returned from having his leg removed. See Def.’s Mem. at 5 n.2, Dkt. 74-1.

Merchant alleged that the delay in receiving his prosthetic leg led to preventable

complications which constituted a breach of the local standard of care. Amended




MEMORANDUM DECISION AND ORDER - 3
Compl. ¶ 23, Dkt. 4. Although Merchant did not develop this point on summary

judgment, it further supports the need to depose Dr. Agler.

      Finally, Merchant was prescribed Humira which may have made an

infection of his leg more likely. See Pl.’s Resp. at 3, Dkt. 79. While it is not clear

from Dr. Agler’s deposition transcript, there is some indication he may have

prescribed Humira to Merchant. Agler Depo. at 55, Dkt. 74-6.

      At the motion hearing, the Court did not hold that Merchant’s claims were

meritless or frivolous, only that there was no genuine issue of material fact as to

Dr. Agler. Upon review of the record it is clear that Merchant’s claims against Dr.

Agler were not frivolous or without foundation, especially at the time he filed his

amended complaint. Accordingly, the Court will deny Dr. Agler’s motion for

attorney fees.



                                       ORDER

             IT IS ORDERED that Defendant’s Motion for Attorney’s Fees (Dkt.

74) is DENIED.

                                               DATED: February 3, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 4
